USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-2061                                VLADIMIR COLLAZO-LEON,                                Plaintiff - Appellee,                                          v.                       UNITED STATES BUREAU OF PRISONS, ET AL.,                               Defendants - Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                ___________________                                 ____________________                                        Before                          Selya and Boudin, Circuit Judges,                                            ______________                             and Carter,* District Judge.                                          ______________                                _____________________               Sean   Connelly,  Attorney,  United   States  Department  of               _______________          Justice, with  whom Guillermo Gil, United  States Attorney, Mar a                              _____________                           _____          Hortensia  R os-G ndara, Assistant  United  States Attorney,  and          _______________________          Paul W. Layer, United States Bureau of Prisons, were on brief for          _____________          appellants.               Marcia G. Shein, with whom Law Office of Miller & Shein, was               _______________            ____________________________          on brief for appellee.                                 ____________________                                    April 7, 1995                                        ____________________          *  Of the District of Maine, sitting by designation.                                 ____________________                                         -2-                    CARTER,   Chief  District  Judge.    Appellee  Vladimir                    CARTER,   Chief  District  Judge                              ______________________          Collazo-Le n, a  pretrial detainee at the  Metropolitan Detention          Center  at Guaynabo, Puerto Rico, brought  a habeas corpus action          alleging that he  had been denied both substantive and procedural          due process by the United States  Bureau of Prisons (BOP) when he          was placed  in disciplinary segregation  for ninety days  and had          his telephone and visitation privileges taken away for six months          as punishment for misconduct.  After being placed in segregation,          Collazo-Le n  applied  for a  writ  of  habeas corpus  which  the          magistrate judge  recommended that the court deny.   The district          court  disagreed  and  granted  the  petition  finding  that  the          practice violated  substantive  due  process  of law.    The  BOP          appeals the district court's  grant of a writ of habeas corpus to          Collazo-Le n.                                        FACTS                                        FACTS                                        _____                    Collazo-Le n was named in  eleven counts of a thirteen-          count  indictment,  returned  in  the District  of  Puerto  Rico,          charging conspiracy to  import and distribute cocaine.   On April          7,  1994, while  being held  in pretrial  detention, Collazo-Le n          appeared   before  a  disciplinary  hearing  officer  (DHO),  was          informed of disciplinary charges against him, and, based  upon an          affidavit, was found to have attempted escape and to have offered          a bribe to a prison guard to induce his assistance in Defendant's          escape attempt.  The charges for  both acts arise out of the same          set of facts:  Collazo-Le n offered  a prison  guard one  million          dollars to  get him "to the avenue."  The sanction imposed by the                                         -2-          DHO  for the attempted escape  was sixty days  of segregation and          the loss of  visiting privileges  for six months.   The  sanction          imposed  by the  DHO for  the offer  of a  bribe was  thirty days          segregation  and  the  loss   of  telephone  privileges  for  six          months.1                    Collazo-Le n  was placed in segregation and applied for          a  writ of habeas corpus,  charging a denial  of both substantive          and procedural  due process.  28  U.S.C.   2255.   The magistrate          judge found  that Collazo-Le n  had been afforded  procedural due          process and that the  practice of placing a pretrial  detainee in          disciplinary  segregation,  and  taking  away  his telephone  and          visitation   privileges  as   punishment   for  misconduct,   was          permissible under the circumstances.  Accordingly, the magistrate          judge recommended that the district court deny the writ of habeas          corpus.  Despite this  recommendation, the district court granted          the writ, permitting Collazo-Le n's  return to the general prison          population before the end of his ninety-day segregation.                    The  district  court  did  not  address the  magistrate          judge's finding on Collazo-Le n's  claim for denial of procedural          due  process.  Instead, the  court directed all  its attention to          the substantive violation finding that the express intent  of the          prison  regulation authorizing  segregation was  "punishment," 28                                        ____________________          1    The  terms of  disciplinary  segregation  are  to be  served          consecutively.   The  segregation consists  of being placed  in a          room for twenty-three hours  a day, with the remaining  hour used          for  active  or  passive  recreation.    Collazo-Le n's  loss  of          telephone   and  visiting   privileges  does   not  include   any          restriction of those activities which involve communication  with          his attorneys.                                         -3-          C.F.R.   541.20(a),2  and that  "less drastic resources  were not          considered"  as  alternatives  to  the segregation  and  loss  of          privileges.   The  court concluded  that the  disciplinary action          taken   amounted  to  impermissible   punishment  and  served  no          legitimate regulatory purpose in  the effective management of the          correctional  institution.  Thereafter, the district court denied          the  BOP's motion for reconsideration.   The BOP  now appeals the          district court's decision.                                      DISCUSSION                                      DISCUSSION                                      __________                    The  BOP argues  that the  district court  expanded the          principle established  by the Supreme  Court in Bell  v. Wolfish,                                                          ____     _______          441 U.S. 520  (1979), and  created a rule  that the  Constitution          prohibits the  discipline of  pretrial  detainees.   Collazo-Le n                                        ____________________          responds  that  the  district  court  correctly  found  that  the          2  Section 541.20(a) provides:          Constitution  prohibits  disciplining   pretrial  detainees   who                      Except  as provided  in paragraph  (b) of                      this section, an inmate may be placed  in          violate  prison rules in the manner imposed here because doing so                      disciplinary segregation only by order of                      the    Disciplinary    Hearing    Officer          amounts  to impermissible punishment.3   To a  great extent, both                      following  a hearing in  which the inmate                      has   been  found  to  have  committed  a                      prohibited act in  the Greatest, High, or                      Moderate Category, or a  repeated offense                      in the  Low Moderate Category.   The  DHO                      may   order  placement   in  disciplinary                      segregation  only  when  other  available                      dispositions  are  inadequate to  achieve                      the purpose of punishment  and deterrence                      necessary   to   regulate   an   inmate's                      behavior within acceptable limits.          3  Collazo-Le n also argues  that the case is moot because  he is          no  longer  a  pretrial detainee  but  has  pled  guilty and  was          scheduled to be sentenced on February 16, 1995.  The BOP responds          that there  remains a live  controversy.   In its brief,  the BOP          explains  that  if this  Court  reverses the  district  court, it          intends to carry out the remainder of the  ninety-day segregation          term  and the six-month telephone and visitation suspensions.  We          agree with the BOP that there remains a live controversy.                                         -4-          parties' arguments are built on semantics: labeling the action as          either permissible discipline or  impermissible punishment.  This          Court, however,  does  not  find  that there  is  any  meaningful          distinction  between the terms  "punishment" and  "discipline" in          this case.                    In  Bell v.  Wolfish, 441  U.S. 520, the  Supreme Court                        ____     _______          examined some  aspects of  the constitutional rights  of pretrial          detainees.    Bell  teaches that punishment  cannot be  inflicted                        ____          upon  pretrial detainees  prior to  an adjudication  of guilt  in          accordance with due process  of law.  The inquiry,  however, does          not end with  the designation  of a condition  of confinement  as          "punishment."     To   distinguish   between  impermissible   and          permissible measures, the Bell Court stated:                                    ____                      A   court   must   decide   whether   the                      disability  is imposed for the purpose of                      punishment  or  whether   it  is  but  an                      incident   of   some   other   legitimate                      governmental  purpose.   See  Flemming v.                                               ___  ________                      Nestor, [363 U.S. 603,] at 613-617. . . .                      ______                      [I]f    a    particular   condition    or                      restriction  of   pretrial  detention  is                      reasonably   related   to  a   legitimate                      governmental  objective,   it  does  not,                      without  more,  amount  to  "punishment."                      Conversely, if a restriction or condition                      is not reasonably related to a legitimate                      goal -- if it is arbitrary or purposeless                      -- a court permissibly may infer that the                      purpose  of  the  governmental action  is                      punishment that  may not constitutionally                      be    inflicted   upon    detainees   qua                                                            ___                      detainees.          Id. at 538-39 (footnotes omitted).          ___                    Bell was  a class action seeking  injunctive relief and                    ____          challenging  various general conditions,  practices, and policies                                         -5-          to which all pretrial detainees were subjected, including double-                   ___          bunking, strip-searches,  and  various other  security  measures.          The conditions imposed on the pretrial detainees in Bell involved                                                              ____          no  direct or individualized  disciplinary or  deterrent purpose.          Here,  by contrast, the  segregation and  loss of  privileges are          directly  related   to  the   exercise  of  the   prison  staff's          disciplinary  authority by  both punishing  Collazo-Le n  for his          institutional misconduct and deterring him from engaging in it in          the future.  In Bell, the  Court was not faced with the situation                          ____          where  discrete  sanctions were  imposed  on  individual pretrial          detainees   as  discipline  for   specific  in-house  violations.          Although     factually    distinguishable,     the    theoretical          constitutional premises of Bell's analysis provides some rational                                     ____          guidance in this case.                    On the authority of  Bell, it may be divined  that even                                         ____          if a restriction or condition may  be viewed as having a punitive          effect on the pretrial detainee, it is nonetheless constitutional          if it  also furthers some legitimate  governmental objective such          as  addressing  a specific  institutional  violation  and is  not          excessive  in light of the  seriousness of the  violation.  Bell,                                                                      ____          441  U.S.  at  538-39; Youngberg  v.  Romeo,  457  U.S. 307,  320                                 _________      _____          (1982)(requiring  that   restrictions  on   the  liberty   of  an          involuntarily confined  mental patient  be reasonably  related to          legitimate government interests  in imposing those restrictions).          Among the  legitimate objectives recognized by  the Supreme Court          are  ensuring  a detainee's  presence  at  trial and  maintaining                                         -6-          safety,  internal order,  and  security  within the  institution.          Bell, 441 U.S. at 540.  If there is a reasonable relation between          ____          the sanctions and legitimate institutional policies, an intent to          punish the detainee for prior unproven criminal conduct cannot be                              ___________________________________          inferred.   Accordingly,  this Court  must determine  whether the          punishment   imposed  here   was  incident  to   some  legitimate          governmental purpose.                    In  this case, the district court looked at whether the          sanction imposed  on Collazo-Le n was of  a "punitive" character.          The court found it  to be punitive, reasoning that  because after          Collazo-Le n serves his time in segregation, he will present "the          same risk of flight and the same security hazard that he did when          [the BOP] determined  that his conduct  justified placing him  in          isolation,"  the discipline  did not  serve the  BOP's legitimate          goal  of providing  a safe  and orderly environment  for inmates.          This   Court  finds   that  statement   by  the   district  court          particularly curious.  Although Collazo-Le n may continue to be a          risk to  security after  release from  segregation that  does not          mean  that legitimate  governmental goals are  not served  by the          disciplinary action.  If the district court's statement regarding          Collazo-Le n's continued  security risk  is taken to  its logical          conclusion, any type of discipline imposed would not be allowable          because Collazo-Le n must, inevitably, be returned to the general          prison  population.    This  overlooks  entirely  any  reasonable          expectation that the discipline  will have a deterrent  effect on          the Defendant.                                         -7-                    The administrators  of the prison must  be free, within          appropriate limits,  to sanction the prison's  pretrial detainees          for  infractions  of reasonable  prison regulations  that address          concerns of safety and security within the detention environment.          The district court found that the severity of the sanction on the          pretrial  detainee for "whom no attempt  is made to deal with his          disciplinary problem by means  of less drastic actions, compel[s]          the conclusion that the purpose in segregating is to punish."  We          agree that the measure is punishment, but we disagree that  it is          improper under the circumstances of this case.  The Supreme Court          has warned that when                      determining   whether   restrictions   or                      conditions are reasonably related  to the                      Government's   interest   in  maintaining                      security  and  order  and  operating  the                      institution  in   a  manageable  fashion,                      courts must heed our warning that '[s]uch                      considerations are  peculiarly within the                      province  and  professional expertise  of                      corrections   officials,   and,  in   the                      absence  of  substantial evidence  in the                      record  to  indicate  that the  officials                      have exaggerated their response  to these                      considerations, courts  should ordinarily                      defer  to their  expert judgment  in such                      matters.'          Id. at 540-41 n.23 (quoting Pell v. Procunier, 417 U.S.  817, 827          ___                         ____    _________          (1974)).    This  recognition is  a  clear  approval  of a  broad          exercise of  discretion by prison authorities  to take reasonable          and necessary action, including punishment, to enforce the prison          disciplinary  regime and  to deter  even pretrial  detainees from          violation of  its requirements.  What  the Constitution prohibits          is  the undue expansion of the exercise of such authority for the                                         -8-          purpose, or with the unintended effect, of punishing the pretrial          detainee for the acts  that are the basis for his prosecution and          his consequent  pretrial detention.   In other  words, reasonable          punishment  may   be   imposed  to   enforce  reasonable   prison                                               _______          disciplinary  requirements but  may  not be  imposed to  sanction          prior unproven  criminal conduct.  Recognizing the need to accord          prison  officials considerable  latitude in  matters  of internal          discipline,  we   will  not  interfere  with   the  execution  of          reasonable means, such as the internal discipline effort involved          here,  adopted by  the BOP to  achieve a  legitimate governmental          objective.  We cannot say that the sanctions imposed, in light of          the  seriousness  of the  violations, were  so  extreme as  to be          unreasonable by the constitutional standard.                    For the reasons discussed  above, the district  court's          grant of the writ of habeas corpus on the substantive due process          grounds is VACATED.   The case is REMANDED to  the district court                     _______                ________          to  determine  whether  Collazo-Le n's  right to  procedural  due          process was violated.4                                        ____________________          4  Collazo-Le n's attorney argues  that she did not know that  on          May 23, 1994, the magistrate judge was going to hold a hearing on          the  merits of the habeas corpus petition.  Rather, she "believed          that  the  only  issue to  be  considered  [at  the hearing]  was          releasing petitioner from sanctions until proceedings relating to          due process and  constitutional issues could be presented in more          detail  by all  parties."   Response to  Magistrate's Report  and          Recommendation (Docket  No.  11) at  2.   This  appears  to be  a          reasonable conclusion given the  magistrate judge's Order to Show          Cause (Docket No. 7).  That Order provides, in part:                      The  Warden,  Metropolitan   Correctional                      Facility,  Guaynabo,  is ordered  to show                      cause in my courtroom on Monday, May  23,                      1994,  at  10:00  a.m.,   why  petitioner                                         -9-                                                   ____________________                      should not be released  from disciplinary                      confinement  pending  resolution  of  the                      2241   motion   now  before   the  court.                      Petitioner  and  respondent  are  granted                      until May 26, 1994, to file  memoranda of                      law on  the only  other issue  before the                      court, whether a pretrial detainee can be                      administratively  punished   during  such                      detention  without the benefit  of even a                      cursory   hearing    to   determine   his                      innocence or guilt of such charges.             On May 23,  1994, the  magistrate judge held  the hearing  and          filed his recommended decision in the matter including the merits          of  the  procedural  due  process  violation.    The  recommended          decision  was docketed  on May  24, 1994.   The  implication from          counsel's argument is that she was not prepared at the hearing to          present all evidence on  the issue of the procedural  due process          violation.  The district court,  as noted above in the text,  did          not  address this  issue.   On remand  the district  court should          extend  a de novo review to this aspect of the magistrate judge's                    __ ____          decision.                                         -10-